USCA4 Appeal: 21-4316      Doc: 30           Filed: 11/09/2022   Pg: 1 of 6




                                              UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                No. 21-4316


        UNITED STATES OF AMERICA,

                     Plaintiff – Appellee,

        v.

        LEDGER LYNN HAMMONDS, JR.,

                     Defendant – Appellant.


        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Wilmington. Louise W. Flanagan, District Judge. (7:18−cr−00050−FL−1)


        Submitted: October 3, 2022                                   Decided: November 9, 2022


        Before WILKINSON and DIAZ, Circuit Judges, and MOTZ, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Frank H. Harper, II, EVERETT & HITE, LLP, Greenville, North Carolina,
        for Appellant. Kenneth A. Polite, Jr., Assistant Attorney General, Lisa H. Miller, Acting
        Deputy Assistant Attorney General, Thomas E. Booth, Appellate Section, Criminal
        Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.; G.
        Norman Acker, III, Acting United States Attorney, David A. Bragdon, Assistant United
        States Attorney, Lucy P. Brown, Assistant United States Attorney, OFFICE OF THE
        UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4316       Doc: 30         Filed: 11/09/2022      Pg: 2 of 6




        PER CURIAM:

               After several buffalo on his farm were shot and killed, a local rancher began to

        suspect his nephew and neighbor with a criminal record, Ledger Hammonds. Law

        enforcement obtained a warrant and searched Hammonds’s home, where they found two

        firearms. After a conditional guilty plea in 2021, Hammonds was convicted of possession

        of a firearm by a felon, in violation of 18. U.S.C. § 922(g)(1). The district court sentenced

        him to 180 months in prison. Hammonds timely appealed, claiming he was wrongly denied

        an evidentiary hearing under Franks v. Delaware, 438 U.S. 154 (1978), and contesting his

        sentence enhancement under the Armed Career Criminal Act (ACCA), 18 U.S.C. §

        924(e)(1). The district court did not err in either finding, so we affirm.

                                                      I.

               In 2015, law enforcement began interviewing people in connection with animal

        cruelty complaints after several buffalo were found dead on a local farm. Police

        interviewed Ronald Hammonds, who owned the herd of buffalo and reported that he heard

        a gunshot and saw someone with a flashlight near his pasture at night. Ronald initially said

        he might have seen Joshua Hammonds, but then corrected himself and said it was Ledger

        Hammonds—Ronald’s nephew with a criminal record who lived nearby. Ronald also

        reported that he had previously suspected Ledger of stealing his rifle and that he and Ledger

        had gotten into an altercation over trespassing.

               Based on this information, Investigator Erich Von Hackney submitted an affidavit

        requesting a search warrant for the home of Ledger Hammonds. Von Hackney used

        Ronald’s statements in the affidavit, but he also relied on an interview with a local animal

                                                      2
USCA4 Appeal: 21-4316         Doc: 30        Filed: 11/09/2022    Pg: 3 of 6




        cruelty investigator, who reported that she saw Hammonds with a firearm on two separate

        occasions. Von Hackney thus asserted there was probable cause to believe Ledger

        Hammonds had committed the crimes of cruelty to animals and possession of a firearm by

        a convicted felon. United States v. Hammonds, No. 7:18-CR-050-FL-1, 2019 WL 5626276

        at *2 (E.D.N.C. Oct. 30, 2019).

                  The court approved the search warrant, and when police executed the search, they

        found a rifle and a handgun in Hammonds’s home. Id. As a result, Hammonds was indicted

        and charged with a single count of possession of a firearm by a convicted felon in violation

        of 18 U.S.C. 922(g)(1). Hammonds moved to suppress the evidence discovered at his

        home, alleging that the search warrant affidavit recklessly or intentionally omitted

        information in violation of Franks v. Delaware, 438 U.S. 154 (1978). Hammonds

        demanded an evidentiary hearing—a Franks hearing—to show these omissions.

                  A magistrate judge recommended denying this motion, which the district court

        followed, reasoning that Hammonds’s assertions failed to show reckless or intentional

        omissions. Hammonds, 2019 WL 5626276 at *4. The district court also found that

        Hammonds qualified for a sentence enhancement under the Armed Career Criminal Act

        for past convictions of breaking and entering under North Carolina General Statute § 14-

        54. J.A. 95–97. Hammonds conditionally pled guilty and was sentenced to 180 months in

        prison.

                                                      II.

                  Hammonds appeals on two issues. First, he challenges the denial of his suppression

        motion and his requested Franks hearing, which he argues should have been granted

                                                      3
USCA4 Appeal: 21-4316         Doc: 30      Filed: 11/09/2022      Pg: 4 of 6




        because the search warrant either intentionally or recklessly omitted material facts that

        undermine a finding of probable cause. Appellant’s Opening Brief at 13. Second,

        Hammonds challenges his sentence enhancement, asserting that breaking and entering is

        not “a crime of violence for purposes of the Armed Career Criminal Act because the North

        Carolina Statute is broader than [] generic breaking and entering.” Id. at 14. We address

        each issue in turn.

                                                     A.

               “In considering whether the district court should have ordered a Franks hearing,

        we review legal determinations de novo and any factual findings for clear error.” United

        States v. Seigler, 990 F.3d 331, 344 (4th Cir. 2021). The veracity of a facially valid search

        warrant affidavit is generally not open to challenge, but in Franks v. Delaware, 438 U.S.

        154 (1978), “the Supreme Court carved out a narrow exception to this rule,” United States

        v. Allen, 631 F.3d 164, 171 (4th Cir. 2011), allowing the affidavit to be challenged if the

        defendant can show a false statement or misleading omission.

               When arguing there was an omission, as Hammonds does here, the “burden

        increases yet more” for an affidavit “cannot be expected to include . . . every piece of

        information gathered in the course of an investigation.” United States v. Tate, 524 F.3d

        449, 454–55 (4th Cir. 2008) (quoting United States v. Colkley, 899 F.2d 297, 300 (4th

        Cir.1990)). Hammonds “must show that the omissions were ‘designed to mislead’” or

        “made in reckless disregard of whether they would mislead,” and that the omissions “would

        defeat probable cause.” United States v. Clenney, 631 F.3d 658, 664 (4th Cir. 2011)

        (quoting Colkley, 899 F.2d at 301).

                                                     4
USCA4 Appeal: 21-4316      Doc: 30          Filed: 11/09/2022     Pg: 5 of 6




               Hammonds argues that the affidavit omitted information such as inconsistencies in

        Ronald Hammonds’s statements and the fact that Ledger Hammonds brought charges

        against Ronald after a trespassing incident. He also contends that the affidavit omitted the

        fact that the animal cruelty investigator, who reported seeing Hammonds twice with a

        firearm, was wrong about the dates she saw Hammonds.

               Hammonds, however, cannot make the required showing. The allegations regarding

        Ronald’s interview fall short of showing that these omissions were intended to mislead. As

        we have explained, “the very process of selecting facts to include for the demonstration of

        probable cause must [] be a deliberate process of omitting pieces of information.” Tate,

        524 F.3d at 455. A mere assertion of omitted information lacks the requisite showing of

        intentionality or recklessness. Thus, it “does not fulfill Franks’ requirements.” Id.

               Regarding the allegedly erroneous dates reported by the animal cruelty investigator,

        simple mistakes do not rise to the level of intentional or reckless omissions. Tate, 524 F.3d

        at 454 (explaining that allegations of “innocent mistakes are insufficient”). Moreover,

        mistakes regarding the dates on which Hammonds was seen possessing a firearm would

        not defeat probable cause. As a felon, he should not have had a firearm on any date. Absent

        evidence that the omitted information was designed to mislead, Hammonds cannot carry

        the burden needed to obtain a Franks hearing.

                                                     B.

               “Whether an offense constitutes a violent felony under the ACCA is a question of

        law, and therefore we review it de novo.” United States v. Croft, 987 F.3d 93, 97 n.3 (4th

        Cir. 2021). Under the ACCA, a person convicted of violating 18 U.S.C. § 922(g) who has

                                                      5
USCA4 Appeal: 21-4316       Doc: 30          Filed: 11/09/2022      Pg: 6 of 6




        three prior convictions for a violent felony is subject to a sentence enhancement of 15 years.

        United States v. Dodge, 963 F.3d 379, 381 (4th Cir. 2020) (citing 18 U.S.C. § 924(e)(1)).

        The district court enhanced his sentence because Hammonds had been convicted of

        breaking and entering in North Carolina multiple times. We have previously addressed

        whether breaking and entering as defined in North Carolina General Statute § 14-54 is a

        violent felony under the ACCA, and we have already held that it is. United States v. Dodge,

        963 F.3d 379, 385 (4th Cir. 2020).

               Hammonds argues that breaking and entering is not a violent felony because the

        definition of “building” in the North Carolina statute is broader than the generic definition.

        Hammonds, however, acknowledges that we rejected this argument in Dodge. Appellant’s

        Opening Brief at 26–27. Hammonds’s only response is to urge us to overturn Dodge, but

        this argument runs headfirst into the well-known rule that “only the full court, sitting en

        banc, can overrule” a past panel’s decision. Demetres v. East Coast West Const., Inc., 776

        F.3d 271, 275 (4th Cir. 2015). Thus, the district court did not err in concluding that

        Hammonds’s breaking and entering offenses triggered a sentence enhancement.

               In sum, the district court did not err in its conclusions of fact or law, and its judgment

        is therefore affirmed.

                                                                                           AFFIRMED




                                                       6